HARPER, Justice:
The sole question presented to this Court for determination is the constitutional validity of the second paragraph of Section 4 of the Mississippi Workmen’s Compensation Law appearing as Mississippi Code 1942 Annotated section 6998-04 (Supp. 1970).
The Circuit Court of Leake County, Mississippi, affirmed the findings of fact of the attorney referee and the full Workmen’s Compensation Commission but found . that the apportionment provision of the Workmen’s Compensation Act (Section 6998-04) was unconstitutional. Hence, this appeal.
The constitutionality of this section of the Workmen’s Compensation Act has heretofore been determined by this Court in the case of Southeastern Construction Company v. Dependent of Dodson, 247 Miss. 1, 153 So.2d 276 (1963) and is here controlling.
In view of the cited case, the lower court was in error in declaring said portion of the Act unconstitutional, and the judgment of the circuit court so adjudicating is hereby reversed and the order of the attorney referee, approved by the full commission, is hereby reinstated.
Reversed and order of the Workmen’s Compensation Commission reinstated.
ETHRIDGE, C. J., and BRADY, IN-ZER and ROBERTSON, JJ., concur.